     Case 2:19-cv-00244-RAH-SRW Document 87 Filed 07/08/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

KENNETH BOLLING,                        )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )        CASE NO. 2:19-cv-244-RAH-SRW
                                        )
CITY OF MONTGOMERY,                     )
                                        )
      Defendant.                        )


                                       ORDER
      The conference, jury selection, and trial set to begin on July 12, 2021, are RESET

from Courtroom 2D to Courtroom 2B of the Frank M. Johnson, Jr. United States

Courthouse, One Church Street, Montgomery, Alabama.

      DONE, on this the 8th day of July, 2021.


                                               /s/ R. Austin Huffaker, Jr.
                                        R. AUSTIN HUFFAKER, JR.
                                        UNITED STATES DISTRICT JUDGE
